IN THE SUPREME COURT OF THE STATE OF DELAWARE

GENE M. DASKIN,                               §
                                              §   No. 248, 2019
         Respondent Below–                    §
         Appellant,                           §
                                              §
         v.                                   §   Court Below–Family Court
                                              §   of the State of Delaware
GRETCHEN KNOWLES,                             §
                                              §   File No. CN17-03287
         Petitioner Below–                    §   Petition No. 17-16093
         Appellee.                            §

                               Submitted: June 18, 2019
                                Decided: June 25, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

         Upon consideration of the notice of interlocutory appeal, the supplemental

notice of appeal, and the documents attached thereto, it appears to the Court that:

         (1)    The respondent below, Gene M. Daskin,1 has petitioned this Court,

under Supreme Court Rule 42 (“Rule 42”), to accept an appeal from the May 14,

2019 Family Court order that denied in part his supplemental motion to dismiss.

         (2)    On May 30, 2017, Gretchen Knowles, a dual citizen of the United

States and Greece, filed a petition for divorce against Daskin, a citizen of Greece.

Daskin filed a motion to dismiss the petition alleging lack of subject matter

jurisdiction and insufficient service of process. The Family Court denied the


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
motion.      Daskin then filed an application for certification of an interlocutory

appeal, which the Family Court granted and we accepted. On September 6, 2018,

this Court vacated the portion of the Family Court’s judgment that denied Daskin’s

motion to dismiss for lack of subject matter jurisdiction2 and reversed the portion

of the judgment that denied Daskin’s motion to dismiss for insufficient service of

process.3 In doing so, we agreed with Daskin’s argument that Knowles must serve

Daskins in accordance with The Hague Service Convention.4

       (3)     On remand, Knowles submitted to the Family Court a certificate from

the Central Authority in Greece stating that Daskin was properly served with,

among other documents, the petition for divorce, at his Greek residence on January

2, 2019.      Daskin again moved to dismiss, alleging lack of subject matter

jurisdiction, lack of personal jurisdiction, and insufficiency of process. The Family

Court stayed the supplemental motion to dismiss on subject matter jurisdiction

pending an evidentiary hearing. The Family Court denied Daskin’s supplemental

motion to dismiss on insufficient service of process and personal jurisdiction

grounds.

       (4)     On May 24, 2019, Daskin filed an application for certification in the

Family Court to take an interlocutory appeal of the order denying the motion to

dismiss. Daskin argued that the Family Court’s ruling decided a substantial issue

2
  Daskin v. Knowles, 193 A.3d 717, 723 (Del. 2018).
3
  Id. at 725-26.
4
  Id. at 723-26.

                                              2
of material importance, the interlocutory ruling sustained the controverted

jurisdiction of the Family Court, and Daskin would be prejudiced if required to

proceed before his jurisdictional challenges could be appealed.

       (5)     The Family Court denied Daskin’s application for certification of an

interlocutory appeal. In so doing, the court noted that—in contrast to Daskin’s

prior interlocutory appeal—Daskin was not appealing the issue of subject matter

jurisdiction. The court found Daskin had waived his right to challenge personal

jurisdiction when he declined to raise that defense in his initial motion to dismiss

and that the remaining basis for the interlocutory appeal—sufficiency of process—

was not, standing alone, a substantial issue of material importance meriting

interlocutory review. Applying the Rule 42 criteria, the Family Court found that

interlocutory review would not result in the termination of the proceedings 5 and

that interlocutory review would greatly prejudice Knowles given the length of time

that has passed since she filed the petition for divorce.6 The Family Court held the

probable costs of interlocutory review—including denying Knowles the right to

pursue her first-in-time filing for divorce in the United States—far outweighed the

likely benefits.7

       (6)     We agree that interlocutory review is not warranted in this case.

Applications for interlocutory review are addressed to the sound discretion of this

5
  Del. Supr. Ct. R. 42(b)(iii)(G).
6
  Del. Supr. Ct. R. 42(b)(iii)(H).
7
  Del. Supr. Ct. R. 42(b)(iii).

                                          3
Court.8 In the exercise of its discretion and giving great weight to the trial court’s

review, this Court has concluded that the application for interlocutory review does

not meet the strict standards for certification under Supreme Court Rule 42(b).

Exceptional circumstances that would merit interlocutory review of the Family

Court’s decision do not exist in this case,9 and the potential benefits of

interlocutory review do not outweigh the inefficiency, disruption, and probable

costs caused by another interlocutory appeal.10

        NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                       Justice




8
  Del. Supr. Ct. R. 42(d)(v).
9
  Del. Supr. Ct. R. 42(b)(ii).
10
   Del. Supr. Ct. R. 42(b)(iii).

                                          4